DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/03/2022 has been entered.  Claims 1-10 remain pending.  Claim 11 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2017/0321070 A1) in view of GB 1,126,012 A (referred to hereinafter as GB ‘012).
Regarding claims 1-5 and 9-10, Tsukamoto discloses a fluororesin-metal oxide mixed dispersion as a coating liquid for coating surfaces such as metals, carbons, plastics, glasses (the visible-light transmittance and UV transmittance would be expected to within range for this substrate), ceramics or woods and the surfaces of products made of these materials, and as an impregnation liquid for fibers or powders of these materials (organic-inorganic hybrid film) [0072].  The metal oxide includes cerium oxide (ceria) [0033, 0070 and Example 16].  The water contact angle is 130° or less [0043].  As shown in Example 16, the water contact angle of a coating film formed on glass substrate is 116.9° and on phenolic adhesive-applied SUS substrate is 124.5°.  
	However, Tsukamoto does not disclose the thickness of the organic-inorganic hybrid film is 1 m or less.  GB ‘012 teaches the thickness of the coating is from 0.02 to 1 mil (0.508 mm-25.4 mm) which overlaps the claimed range (P1/L66-83).  GB ‘012 relates to a composite structure composed of a polyimide film (P1/L10-20).  Tsukamoto and GB ‘012 are analogous art concerned with the same field of endeavor, namely fluoropolymer coatings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the thickness as per the teachings of GB ‘012, and the motivation to do so would have been as GB ‘012 suggests such thickness is suitable for forming a laminate.  	
	Regarding the overlapping range of the thickness, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
However, Tsukamoto does not explicitly disclose a visible-light transmittance is 70% or higher or a UV transmittance at a wavelength of 380 nm is 60% or lower.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the cerium oxide functions to reduce the UV transmittance of the organic-inorganic hybrid film [0018].  The cerium oxide used in the production of the organic-inorganic hybrid film, in respect to reducing the UV transmittance and increasing the visible-light transmittance, cerium dioxide is more preferably [0019].  The film may be prepared by liquid phase methods such as emulsion [0054].  Therefore, the claimed effects and physical properties, i.e. UV transmittance at a wavelength of 380 nm is 60% or lower would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
	Regarding claim 6, Tsukamoto discloses the fluororesin particle includes a polymer of monomer selected from tetrafluoroethylene and vinylidene fluoride from a short list [0031].  As shown in Example 16, the fluororesin is polytetrafluoroethylene (PTFE).
	Regarding claims 7-8, Tsukamoto discloses CeO2 (cerium dioxide) [0070].

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Tsukamoto discloses the fluororesin-metal oxide mixed dispersion preferably contains 3-100 times of fluororesin particles in the weight ratio with respect to the content of the metal oxide particle in the dispersion [0056].  Therefore, Tsukamoto does not teach or suggest the ratio of atoms derived from the cerium oxide in the organic-inorganic hybrid film is 60 to 99.9 atomic%, when the sum of the atoms derived from the cerium oxide and the atoms derived from the organic fluorine compound is 100 atomic%.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jing (US 2006/0148971 A1) teaches a fluoropolymer coating composition (Abstract).  
Fischbein (US 3,518,110) teaches safety razor blades (Abstract).  The thickness of the fluoropolymer coating is from about 0.1 to about 0.3 micron (C2/L19-33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767